

Exhibit 10.28


SECOND AMENDMENT TO RISK ALLOCATION,
CONSULTING AND SERVICES AGREEMENT


THIS SECOND AMENDMENT TO RISK ALLOCATION, CONSULTING AND SERVICES AGREEMENT is
made as of this 31st day of March, 2018 by and between SNODDY MANAGEMENT, INC.
(“SMI”) and DMC GLOBAL INC. (formerly known as Dynamic Materials
Corporation)(“DMC”).


WITNESS:


WHEREAS, SMI and DMC are parties to a Risk Allocation, Consulting and Services
Agreement made as of April 1, 2008 and amended by a First Amendment dated
September 24, 2012 and wish, by this Second Amendment, to amend it further as
set forth herein.


NOW, THEREFORE, in consideration of the mutual promises and payments set forth
herein and intending to be legally bound hereby, SMI and DMC agree as follows:


1.Concurrent with entry into this Second Amendment, DMC and Coolspring Stone
Supply, Inc. have entered into a Second Amendment to their July 29, 2008 License
Agreement. During the term of the Second Amendment to License Agreement and in
consideration of the increased level of risk, consulting and services, the
compensation payable to SMI hereunder shall increase to xxx per annum, payable
monthly in advance in equal installments of xxx each beginning with the payment
due April 1, 2018; provided, however, that because this Second Amendment was not
entered into until the end of March, 2018 DMC shall have until April 16, 2018 to
deliver the initial xxx monthly payment; with all subsequent payments due on the
1st of the applicable month.
2.    The xxx per annum payable pursuant to this Second Amendment shall be
increased effective April 1, 2021 by a percentage equal to the increase in the
Consumer Price Index over the Consumer Price Index for the Base Year, both as
defined in the Risk Allocation, Consulting and Services Agreement except that
the “base year” shall mean 2017.
3.    Payments due under this Second Amendment shall terminate on the same date
as the License Agreement terminates. Any extension of the License Agreement
shall be contingent upon payments due thereafter under this Second Amendment
being in an amount satisfactory to SMI in SMI’s sole discretion.
4.    DMC requested, and SMI has consented, to a modification to the License
Agreement that will permit DMC, if it elects to do so, to conduct a greater
number of industrial diamond synthesis/bonding explosions limited to 9,000
pounds of explosive per detonation (hereafter “Diamond Explosions”) at
Coolspring Mine No. 1 than at DMC’s facility at Dunbar, Pennsylvania; subject,
however, to the following conditions:
(a)
In any fiscal year (April 1 through March 31) DMC may conduct up to 36 Diamond
Explosions at Coolspring Mine No. 1 without any requirement that the same number
of Diamond Explosions occur in the Dunbar Mine.





--------------------------------------------------------------------------------




(b)
If the number of Diamond Explosions at Coolspring Mine No. 1 exceeds 36 in a
fiscal year, DMC shall compensate SMI at the rate of xxx for each such Diamond
Explosion unless during such fiscal year DMC conducts an equal or greater number
of Diamond Explosions at the Dunbar Mine. To illustrate, if DMC conducts 36 or
fewer Diamond Explosions in any fiscal year at Coolspring Mine No. 1 there shall
be no payment adjustment under this Second Amendment. If it conducts, for
example, 40 Diamond Explosions while conducting 36 or fewer at the Dunbar Mine,
an additional payment of xxx (four additional explosions multiplied by xxx per
Diamond Explosion) shall be paid to SMI. If DMC conducts 50 Diamond Explosions
at Coolspring Mine No. 1 and 49 at the Dunbar Mine it will pay an additional xxx
to SMI. If the number of Diamond Explosions conducted at the Dunbar Mine in any
fiscal year exceeds the number conducted at Coolspring Mine No. 1 in the same
fiscal year, no additional payment will be due.

(c)
Notwithstanding the above, in no event shall more than 96 Diamond Explosions be
conducted in any fiscal year at Coolspring Mine No. 1. The limitation of 96 is
per fiscal year with no carryover to subsequent years.

(d)
Within 30 days of the end of each fiscal year DMC shall provide SMI with an
accounting of the number of Diamond Explosions conducted during the then
concluded fiscal year at Coolspring Mine No. 1 and the Dunbar Mine, together
with a check made payable to SMI for any additional payment due hereunder by
reason of such activity.

5.    Except as amended hereby, SMI and DMC ratify and reaffirm all of the terms
and provisions of the Risk Allocation, Consulting and Services Agreement as
previously amended.
IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.
SNODDY MANAGEMENT, INC.




__/s/ William R. Snoddy
William R. Snoddy, President








DMC GLOBAL INC.




__/s/ John Scheatzle_______________
Name: John Scheatzle
Title: President, NobelClad Division


